Citation Nr: 1437042	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for glaucoma of both eyes.

3.  Entitlement to service connection for venous insufficiency of the bilateral lower extremities.

4.  Entitlement to service connection for benign prostatic hypertrophy, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claims of service connection for diabetes mellitus and for benign prostatic hypertrophy, each including as due to in-service herbicide exposure, and for venous insufficiency of the bilateral lower extremities and glaucoma of both eyes.  The Veteran disagreed with this decision in September 2010.  He perfected a timely appeal in March 2011 and requested a videoconference Board hearing which was held at the RO in in June 2013 before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript has been added to the record. 

The issues of entitlement to service connection for glaucoma of both eyes, venous insufficiency of the bilateral lower extremities, and for benign prostatic hypertrophy, including as due to in-service herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he had in-country duty in the Republic of Vietnam from July 1966 to July 1967; thus, his in-service herbicide exposure is presumed.

2.  The record evidence shows that the Veteran does not experience any disability due to diabetes mellitus which could be attributed to active service or any incident of service, including his acknowledged in-service herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, including as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the April 2009 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the April 2009 VCAA notice was issued prior to the currently appealed rating decision issued in September 2009; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including entitlement to service connection for diabetes mellitus.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There is no competent evidence, other than the Veteran's statements, which indicates that his claimed diabetes mellitus may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Diabetes Mellitus

The Veteran contends that he experiences diabetes mellitus which is related to active service.  He specifically contends that his elevated blood sugar readings since his service separation indicate the presence of diabetes mellitus which is attributable to service.  He alternatively contends that his in-service herbicide exposure while in Vietnam caused or contributed to his current diabetes mellitus.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because diabetes mellitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus.  The Veteran contends that he experiences current disability due to diabetes mellitus which is attributable to active service.  He alternatively contends that his in-service herbicide exposure caused or contributed to his current diabetes mellitus.  The record evidence does not support the Veteran's assertions regarding current disability due to diabetes mellitus which could be attributable to active service or his assertions regarding an etiological link between his claimed diabetes mellitus and active service.  The Board notes initially that a review of the Veteran's service personnel records shows that he had in-country duty in Vietnam.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309. 

Although the Veteran presumably was exposed to herbicides while on in-country duty in Vietnam during active service, the record evidence does not indicate that the Veteran experiences any current disability due to diabetes mellitus which could be attributed to active service.  It shows instead that, although the Veteran has experienced elevated blood sugars on several occasions since his service separation, he has never been diagnosed as having diabetes mellitus which could be attributed to active service or any incident of service.  The Veteran's service treatment records show no complaints of or treatment for diabetes mellitus at any time during active service.  His separation physical examination in November 1967 shows that urinalysis was negative for albumin and sugar.  It appears that, following his service separation, the Veteran was not treated for diabetes mellitus until being examined for VA adjudication purposes in August 2009, almost 42 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

On VA examination in August 2009, the Veteran's complaints included "symptoms of nocturia going two times nightly."  He denied any polyuria, polydipsia, diabetic ketoacidosis, or hypoglycemic episodes.  A history of a diagnosis of diabetes mellitus was noted along with the Veteran's prior glucose levels of 98 mg/dl in March 2008, 115 mg/dl in January 2009, and 91 mg/dl in March 2009.  "There is no documentation stating whether or not these glucose levels were done on a fasting sample.  The [Veteran] has not had an oral glucose tolerance test."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The VA examiner noted that the Veteran's glucose level was 105 mg/dl.  This examiner stated:

The [Veteran] has no sugar values greater than 126.  He would need two fasting samples greater than 126 for the diagnosis of type 2 diabetes.  Also, the [Veteran] could have an oral glucose tolerance test with 76 grams of glucose and a two-hour serum glucose level greater than 200 would be diagnostic of type 2 diabetes mellitus.  He has never had an oral glucose tolerance test.  The [Veteran] does not meet the diagnostic criteria for type 2 diabetes.

The diagnosis was impaired fasting glucose.  

The post-service evidence also shows that, on VA outpatient treatment in July 2010, the Veteran denied any history of diabetes mellitus.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced diabetes mellitus at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the evidence clearly shows that the Veteran's blood sugar levels have been elevated since his service separation, there is no evidence of diabetes mellitus at any time during the pendency of this appeal.  

In summary, the record evidence does not show that the Veteran has been diagnosed as having diabetes mellitus which could be attributed to active service or any incident of service, to include his acknowledged in-service herbicide exposure while on active service in Vietnam.  The September 2010 VA examiner's negative nexus opinion concerning the contended etiological relationship between the Veteran's claimed diabetes mellitus and active service was fully supported.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his claimed diabetes mellitus is related to active service.  Thus, the Board finds that service connection is not warranted for diabetes mellitus.

The Board finally finds that service connection for diabetes mellitus is not warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not suggest, nor does the Veteran contend, that he experienced diabetes mellitus during active service or within the first post-service year (i.e., by December 1968) such that service connection for diabetes mellitus is warranted on a presumptive basis.  The Veteran specifically denied any relevant in-service history and his urinalysis was negative for sugar and albumin at his separation physical examination in November 1967, 1 month prior to his actual service discharge in December 1967.  Thus, service connection for diabetes mellitus on a presumptive basis is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of diabetes mellitus have been continuous since service.  He asserts that he continued to experience symptoms relating to diabetes mellitus (fatigue and elevated blood sugars) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of diabetes mellitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of diabetes mellitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of diabetes mellitus.  Specifically, the service separation examination report reflects that the Veteran was examined and his urinalysis was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to diabetes mellitus for several decades following active service.  The Board emphasizes that there were no complaints of or treatment for diabetes mellitus between the Veteran's service separation in December 1967 and his VA examination in August 2009, almost 42 years later.  The Board also acknowledges that the Veteran was treated for elevated blood sugar levels on several occasions beginning in 2008, approximately 41 years after his service separation.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including glaucoma in both eyes, venous insufficiency of the bilateral lower extremities, and benign prostatic hypertrophy.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to his claimed diabetes mellitus.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board finds it highly significant that the Veteran specifically denied any history of diabetes mellitus when examined by VA in July 2010.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current disability due to diabetes mellitus which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure, is denied.


REMAND

The Veteran also contends that he incurred glaucoma of both eyes, venous insufficiency of the bilateral lower extremities, and benign prostatic hypertrophy during active service.  He alternatively contends that his acknowledged in-service herbicide exposure while in Vietnam caused or contributed to his current benign prostatic hypertrophy.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the record evidence indicates that the Veteran is blind in the right eye apparently as a result of severe glaucoma in that eye.  The record evidence also shows that the Veteran has been diagnosed as having glaucoma in both eyes, benign prostatic hypertrophy, and venous insufficiency of the bilateral lower extremities since his service separation.  The RO has denied each of these currently appealed claims on the basis that there was no medical nexus between any of these disabilities and active service.  The Board notes that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  To date, however, the Veteran has not been afforded VA examinations to determine the nature and etiology of any of these disabilities.  Given the presence of current disability due to glaucoma in both eyes, venous insufficiency of the bilateral lower extremities, and benign prostatic hypertrophy which could be attributed to active service, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his glaucoma in both eyes, venous insufficiency of the bilateral lower extremities, and benign prostatic hypertrophy.  

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for glaucoma of both eyes, venous insufficiency of the bilateral lower extremities, or for benign prostatic hypertrophy since his service separation.  Advise the Veteran not to resubmit any records previously sent to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his glaucoma.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that glaucoma, if diagnosed, is related to active service or any incident of service.  The examiner is asked to provide separate etiological opinions for each of the Veteran's eyes.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred glaucoma of both eyes during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for glaucoma of both eyes is not persuasive evidence that it did not occur during active service.  The examiner is advised further that the Veteran is blind in the right eye, apparently as a result of severe glaucoma in that eye.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his venous insufficiency of the bilateral lower extremities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that venous insufficiency of the bilateral lower extremities, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred venous insufficiency of the bilateral lower extremities during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for venous insufficiency of the bilateral lower extremities is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his benign prostatic hypertrophy.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that benign prostatic hypertrophy, if diagnosed, is related to active service or any incident of service, to include in-service herbicide exposure.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred benign prostatic hypertrophy during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for benign prostatic hypertrophy is not persuasive evidence that it did not occur during active service.  The examiner is advised further that the Veteran's in-service herbicide exposure is presumed based on his active service in the Republic of Vietnam.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


